Thompson, J.,
delivered the opinion of the court.
This is an action on an indemnifying bond given in an attachment suit before a justice of the peace. The relator claimed the property as the assignee of a chattel mortgage. The mortgage, when offered in evidence, was objected to on the ground that it did not contain a sufficient description of the property to impart notice to a subsequent creditor under the statute relating to mortgages of personal property. Rev. Stats., sect. 2503. The court overruled this objection and the propriety of this ruling is the only question in the case.
The property is described in the mortgage as follows: The following goods and chattels now situated and being at No. 1009 Chestnut Street, St. Louis, Missouri, namely: four bed-room sets of furniture, four mirrors, four chamber ■sets, all the kitchen utensils, such as stove, stoveware, tinware, ironware and kitchen furniture, such as tables, chairs, etc., thirteen pictures, one hundred and seventy-five yards of carpeting, one full set of dishes, knives, forks, cups, saucers and all of the remaining tableware whatsoever, three lounges, lace curtains, window shades, rugs, mats, bedding, mattresses, sheets, pillows and covers to beds as above named, together with all and every other piece of personal property or household furniture or furnishing situated at the above named house.” The property as described in the indemnifying bond which conforms without substantial variance to the description in the levy and in the claim was as follows: —
“ One full M. P. French dresser chamber set, one wardrobe (glass door), 2 pair lace curtaius, 9 pictures, 1 brown rep parlor suit, 7 pieces, 1 mattress, 1 pair springs, *2961 bolster, 2 pillows, 2 comforts,- 1 large round top marble table, 1 small round top marble table, 1 mirror, 1 large hall-tree, of the value of one hundred and thirty-one 50/ioo dollars.” It will be perceived that when this mortgage was given, the property was situated in the house 1009 Chestnut Street, St. Louis. But when the levy was made, the mortgageor, Lilly Williams, had removed from that place to No. 105 North Tenth Street. The designation in the mortgage of the house in which the mortgaged property was situated was undoubtedly a material part of the description, but the validity of the mortgage was not impaired by the removal of the property to another house (Fuert v. Rowell, 62 Mo. 524; Wheelden v. Wilson, 44 Me. 11), provided the description, excluding the statement of the house in which the articles were situated at the time of the mortgage, was otherwise sufficiently definite. Upon the question what descriptive terms are sufficiently definite in a chattel mortgage to render the instrument valid as against subsequent creditors or purchasers, we can find no direct authority in this state.
It is quite clear that descriptive words which might be sufficient as between the mortgageor and mortgagee might be wholly insufficient in a contest between the mortgagee and a subsequent creditor or purchaser of the mortgage, as was suggested by Hough, J., with reference to the descriptive words in a deed conveying land. Gatewood v. House, 65 Mo. 663. But from the nature of the case, personal property can not be described in a deed of conveyance with the same accuracy as real estate. In many, indeed in most cases, it is impossible to describe such property so that it can be identified from the terms of description employed without the aid of extrinsic evidence. Accordingly, it is well settled that a description of the property conveyed in a chattel mortgage is sufficient if it will enable a third person to identify the property after reasonable inquiry; and further, that in legal proceedings, when the inquiry is *297whether particular property was intended to be embraced in such an instrument, parol evidence is admissible to aid the descriptive terms there employed. These principles are laid down and illustrated at length in a recent valuable work on chattel mortgages (Jones Chat. Mort., sects. 53-77) ; and it is quite clear from the illustrations there given, that the description in this'instrument was sufficient. The court, therefore, committed no error in admitting it in evidence, and the judgment is accordingly affirmed.
All the judges concur.